UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

MAY 3 0 2913
SHERRY E. WASHINGTON, ) Clerk, U 5 D|-stn. t
. , c

) Bankrupt¢y Court°;"d
Plaintiff, )
)

v. ) Civil Action No.
)
THE UNITED STATES OF AMERICA, et al.,l )
)
)
Defendants. )
MEMORANDUM OPINION

This matter comes before the court on review of the plaintiffs application to proceed irc
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. §§ l9l5(e)(l)(B), l9l5A(b)(l). In Nez`tzke v.
Williams, 490 U.S. 319 (1989), the Supreme Court states that the trial court has the authority to
dismiss not only claims based on an indisputably meritless legal theory, but also claims whose
factual contentions are clearly baseless. Claims describing fantastic or delusional scenarios fall
into the category of cases whose factual contentions are clearly baseless. Ia'. at 328. The trial

court has the discretion to decide whether a complaint is frivolous, and such finding is

l

The defendants identified by the plaintiff in the caption of the complaint are:
The President’s United State’s America’s Continents, Island, Countrys Public’s,
Secret Service, Central Intelligent, Feds, F ederal Feds, Center Disease Controls,
Public National Some officials governmentals and or anybody involved

C0mpl. at 1 (caption).

appropriate when the facts alleged are irrational or wholly incredible. Derztorz v. Hernandez, 504

U.s. 25, 33 (1992).

The Court is mindful that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haz`nes v. Kerrzer, 404
U.S. 5l9, 520 (1972). Having reviewed the plaintiffs complaint, the Court concludes that what
factual contentions are identifiable are baseless and wholly incredible. The complaint is so
incoherently written that the Court cannot discem a viable legal claim. For these reasons, the

complaint is frivolous and it must be dismissed. See 28 U.S.C. § l9l5(e)(l)(B).

An Order consistent with this Memorandum Opinion is issued separately.

' j ,

U`nited Sta'tesdJ/mrict Judge

DATE; Z`?"lzl l ig